Citation Nr: 1727817	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-16 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the period prior to November 21, 2016, and in excess of 30 percent thereafter for chronic headaches due to traumatic head injury. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION


The Veteran served on active duty from June 1973 to June 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In April 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the electronic claims file.

This matter was previously before the Board in September 2016, at which time it was remanded for further development of the record.  

In November 2016, the RO granted increased the rating for chronic headaches from 10 percent to 30 percent, effective June 10, 2016.  As the increased rating does not represent the highest possible rating, the claim remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

For the entire appeal period, the Veteran has experienced frequent, prostrating, and prolonged attacks of migraines productive of severe economic inadaptability.



CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for service-connected headaches have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8045-8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met. See VA correspondence dated in March 2011.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes available service treatment records, VA treatment and examination reports, and statements in support of the claim.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  The evidence of record is sufficient for the Board's review.  The Board finds there is no evidence of any additional existing pertinent records.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The VA medical examinations obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the Veteran.

Increased Rating - Applicable Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  General policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran posttraumatic headache disability is rated under Code 8045-8100 (for headaches due to trauma as migraine headaches). See 38 C.F.R. § 4.124a.  Under Code 8045, any residual of a TBI with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache, must be separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

A 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted with characteristic prostrating attacks averaging one in 2 months over last several months. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the Court. See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in Diagnostic Code 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating. Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

Factual Background 

The evidence in this case consists of the Veteran's hearing testimony and statements, a headache log/journal, VA treatment records, private treatment records, and VA examination reports.  As explained below, the Board finds the Veteran's headache symptomatology more nearly approximates the 50 percent rating criteria - the maximum schedular rating under DC 8100 - for the entire period on appeal.  In granting a 50 percent rating, the Board has found the Veteran's statements, hearing testimony, headache log, and contemporaneous VA treatment records to be the most competent and probative evidence of record addressing the nature and severity of his headache disorder. 

Specifically, in his March 2011 claim for an increase, the Veteran endorsed daily headaches, lasting at least one hour, and less frequent, but severe migraine-type headaches with visual disturbances that required lying down in a dark room. 

VA treatment records dated in April 2011 likewise reflect complaints of "severe" headaches, which the Veteran described as numb and pulsating ("like a piece of his skull was missing").  The headaches occurred every day and lasted anywhere from 15 minutes to hours.  The only alleviating factor was time.  The Veteran reported that he had to lie down and wait for the headache to pass. 

During a May 2011 VA examination, the Veteran again endorsed daily headaches, lasting from 15 minutes to all day long.  He stated, "I've had one headache that was so bad it felt like the side of my head was gone, it was numb.  Other times it's a sharp pain or jolt in the back of my head."  Medications did not alleviate the pain.  He reported leaving work at times due to the severity of his headaches.  He stated that he had to go home and lie down; he estimated taking a half day of annual leave, 2 to 3 times per month, because of headaches.   

VA treatment records dated in October 2011 document complaints of daily headaches, lasting throughout most of the day.  He took sumatriptan but it did not alleviate his symptoms.  He tried Tylenol and ibuprofen without success.  He used ice packs to his head without success.  He stated that the headaches were severe enough to keep him awake or waken him from sleep.  He stated that that his headaches were severe that he had to take half days off from work and go home to lie down.  The Veteran stated that he was frustrated and wanted to know what his next step would be.  

The Veteran continued to report having chronic, daily headaches in VA treatment records date from 2011 through 2016. See, e.g., March 2012 Treatment Report (reports having headaches nearly every day); June 2014 Treatment Report (reports persistent headaches); April 2015 Treatment Record (complains of daily headaches...sometimes these feel like his head is falling apart); April 2015 (reports chronic daily headaches which propagate into full migraines several times a month); and October 2015 Treatment Record (reported constant and debilitating headaches for years up until recently when he was put on a new medication that decreased his headaches from constant to 1-2 per day; reported vision changes and intermittent aura).  

In August 2013, the Veteran submitted a headache log, documenting the frequency and severity of his headaches, from June 2013 to August 2013.  The log reflects that the Veteran did not go more than 4 days without having a headache.  Sometimes he experienced multiple headaches in one day.  The headaches ranged from 7 to 10 out of 10 on the pain scale.  He reported that he had to leave work at times due to headaches. 

During his April 2016 Board hearing, the Veteran endorsed the equivalent of prostrating headaches at least twice per month, lasting up to one day, and requiring him to leave work and to home and lie in a dark room.  He reported having these types of headaches up to four times a month.  He stated that he had to use his vacation days to take leave for his headaches because he did not get paid time off.  

The Veteran submitted an October 2016 Headaches Disability Benefits Questionnaire (DBQ), completed by a private examiner, which reflected complaints of migraine headaches, lasting hours, and required him to turn off lights.  

A November 2016 Headaches DBQ again reflects complaints of migraine headaches (1 to 2 per month, increasing to 3 per month since 2011 and reaching 9 to 10 out of 10 on the pain scale) and daily low grade headaches.  The severe migraines were accompanied by nausea, sensitivity to light and sound, and the need to lie down in a dark room.  The examiner noted that the Veteran's headaches were prostrating in nature.  With respect to frequency, he checked the box indicating that they occurred "once every month."  While the Veteran clearly endorsed daily headaches and severe migraines up to 3 times per month, the DBQ form did not provide a box for "very frequent" headaches (i.e., the criteria for a 50 percent rating under DC 8100).  The examiner indicated that the headaches were productive of severe economic inadaptability as he had to take "sick days" for the severe headaches and used most of his vacation days for his headache leave.  The Veteran stated that he was able to work during the daily low grade headaches, but that it caused difficulties in focus and concentration.  

Discussion 

The Veteran contends that his service-connected headache disorder is more severe than currently rated.  His claim for an increased rating was received in March 2011.  Throughout the entirety of this appeal, the Veteran has consistently endorsed chronic, daily, and often severe headaches and/or migraines that require lying down in a dark room and result in time lost from work.  

As an initial matter, the Board notes that headaches are the type of condition that is readily amenable to lay diagnosis as they are subjective to the claimant; thus, the Veteran is competent to report his headache symptoms (e.g., pain, visual disturbances, etc.) as well as their frequency and duration. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran has provided numerous statements, as well as a headache log, which detail the pain/severity, frequency, and duration of his headache symptoms.  Nothing in the record contradicts his statements, and his statements are wholly consistent with his VA treatment records and VA examination reports.  The Board thus finds the Veteran's statements as to his headache symptomatology credible and highly probative. 

Having established the above, the Board finds that, collectively, the VA treatment records dated from 2011 to 2016, the 2011 and 2016 VA examinations/DBQs, and the Veteran's competent and credible assertions sufficiently demonstrate that his headaches attacks are very frequent, completely prostrating, and prolonged in accordance with DC 8100.  

Indeed, the medical and lay evidence shows that the Veteran suffers from daily low grade headaches and severe migraines, which occur on average 3 to 4 times per month, and last anywhere from 15 minutes to all day long. See March 2012, June 2014, April 2015, and October 2015 VA Treatment Records; see also November 2016 DBQ and 2013 Headache Log.  The severe headaches/migraines, in particular, result in the Veteran having to leave work and lie down in a dark room until the pain passes.  This has been so throughout the entire appeal period.  

With respect to the severe economic component of DC 8100, the Board notes that the Veteran is competent to report as to the impact of his condition on his work.  Throughout the course of the appeal he has made consistent assertions about his condition's impact on his employability.  For example, he has credibility reported that he takes leave (or vacation time) up to 3 times per month due to severe headaches. See May 2011 VA Examination Report; see also Hearing Transcript.  When the severe headaches have their onset at work, he must leave work to go home and lie in a dark room.  The daily, low grade headaches also result in concentration and focus difficulties while working. See November 2016 DBQ. 

The term "productive of economic inadaptability" found in Diagnostic Code 8100 is premised on whether or not symptoms are capable of producing economic inadaptability. See Pierce, supra.  Though the Veteran has remained employed on a full-time basis throughout the period on appeal and has not specifically reported any loss of income, the Board finds that his symptoms could produce economic inadaptability.  The medical reports and the Veteran's assertions of daily headaches resulting in loss of concentration/focus and severe migraines (up to 4 per month) necessitating bed rest could certainly impact a person's ability to work, rending him economically inadaptable.  Further, the Board notes that economic inadaptability is not the same as unemployability, and the fact that he sustained continuous employment is not necessarily indicative of an absence of severe economic inadaptability.  

In summary, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's headaches have been very frequent, completely prostrating, prolonged, and productive of severe economic inadaptability warranting a 50 percent rating throughout the entire appeal period.  This is the maximum possible schedular rating under DC 8100. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.124a, DC 8100.

Lastly, although entitlement to a total rating for compensation based on individual unemployability (TDIU) is a potential element of all initial ratings; there is no evidence of unemployability in this case. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To the contrary, as noted, the Veteran is currently employed.  Thus, TDIU is not raised. 


ORDER

An evaluation of 50 percent, the maximum schedular rating, for posttraumatic headaches is granted; subject to the laws and regulations governing monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


